Exhibit 10.4

 

Molina Healthcare, Inc. 2002 Equity Incentive Plan

 

Restricted Stock Award Agreement

 

This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) effective as of [Grant
Date] is between Molina Healthcare, Inc., a Delaware corporation (the
“Company”), and [Outside Director], a non-employee Director of the Company (the
“Grantee”), pursuant to and subject to the terms and conditions of the Molina
Healthcare, Inc. 2002 Equity Incentive Plan (the “Plan”).

 

The Company desires to award to the Grantee a number of shares of the Company’s
common stock, par value $.001 per share (the “Common Stock”), subject to certain
restrictions as provided in this Agreement, in order to carry out the purpose of
the Plan. The purpose of this Agreement is to evidence the terms and conditions
of an award of restricted stock granted to the Grantee under the Plan.

 

Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and the Grantee hereby agree as
follows:

 

Section 1. Award of Restricted Stock.

 

Effective as of the [Grant Date] (the “Effective Date”), the Company granted to
the Grantee a restricted stock award of __________________ shares of Common
Stock (the “Shares”), subject to the terms and conditions set forth in this
Agreement and in accordance with the terms of the Plan (the “Restricted Stock
Award”).

 

Section 2. Rights with Respect to the Shares.

 

(a) Stockholder Rights. With respect to the Shares, the Grantee shall be
entitled at all times on and after the date of issuance of the Shares to
exercise the rights of a stockholder of Common Stock of the Company, including
the right to vote the Shares and the right to receive dividends on the Shares as
provided in Section 2(b) hereof, unless and until the Shares are forfeited
pursuant to Section 3 hereof. However, the Shares shall be nontransferable and
subject to a risk of forfeiture to the Company at all times prior to the dates
on which such Shares become vested, and the restrictions with respect to the
Shares lapse, in accordance with Section 3 of this Agreement.

 

(b) Dividends. As a condition to receiving the Shares under the Plan, the
Grantee hereby agrees to defer the receipt of dividends paid on the Shares. Cash
dividends or other cash distributions paid with respect to the Shares prior to
the date or dates the Shares vest shall be subject to the same restrictions,
terms and conditions as the Shares to which they relate, shall be promptly
deposited with the Secretary of the Company or a custodian designated by the
Secretary, and shall be forfeited in the event that the Shares with respect to
which the dividends were paid are forfeited.

 

(c) Issuance of Shares. The Company shall cause the Shares to be issued in the
Grantee’s name or in a nominee name on the Grantee’s behalf, either by
book-entry registration or issuance of a stock certificate or certificates
evidencing the Shares, which certificate or certificates shall be held by the
Secretary of the Company or the stock transfer agent or brokerage service
selected by the Secretary of the Company to provide such services for the Plan.
The Shares shall be restricted from transfer and shall be subject to an
appropriate stop-transfer order. If any certificate is issued, the certificate
shall bear an appropriate legend referring to the restrictions applicable to the
Shares. The Grantee hereby agrees to the retention by the Company of the Shares
and, if a stock certificate is issued, the Grantee agrees to execute and deliver
to the Company a blank stock power with respect to the Shares as a condition to
the receipt of this Restricted Stock Award. After any Shares vest pursuant to
Section 3 hereof, and following payment of the applicable withholding taxes
pursuant to Section 6 of this Agreement, the Company shall promptly cause to be
issued a certificate or certificates, registered in the Grantee’s name,
evidencing such vested whole Shares (less any Shares withheld to pay withholding
taxes) and shall cause such certificate or certificates to be delivered to the



--------------------------------------------------------------------------------

Grantee free of the legend and the stop-transfer order referenced above. The
Company will not deliver any fractional Share but will pay, in lieu thereof, the
Fair Market Value of such fractional Share at the time certificates evidencing
the Shares are delivered to the Grantee.

 

Section 3. Vesting; Forfeiture.

 

(a) Vesting. Subject to the terms and conditions of this Agreement, and except
as otherwise provided in Section 3(c) hereof, twenty five percent (25%) of the
Shares shall vest, and the restrictions with respect to the Shares shall lapse,
on the last day of each fiscal quarter after the Effective Date if the Grantee
serves continuously on the Board of Directors of the Company until such
respective vesting dates.

 

(b) Forfeiture. Except as otherwise provided in Section 3(c) hereof, if the
Grantee ceases to serve on the Board of Directors of the Company for any reason
prior to the vesting of the Shares pursuant to Section 3(a) hereof, Grantee’s
rights to all of the unvested Shares shall be immediately and irrevocably
forfeited, including the right to vote such Shares and the right to receive
dividends on such Shares.

 

(c) Corporate Transactions. Notwithstanding the vesting and forfeiture
provisions contained in Sections 3(a) and 3(b) hereof, but subject to the other
terms and conditions set forth in this Agreement, upon and subject to the
effectiveness of a Transaction in which the Company’s assets or stock are
acquired or exchanged for consideration that does not consist solely of stock or
the dissolution or liquidation of the Company, then one hundred percent
(100%) of the Shares, to the extent not vested, shall no longer be Restricted
Shares and shall become Vested Shares. Further, upon and subject to the
occurrence of a Transaction in which the Company’s assets or stock are acquired
or exchanged solely for stock consideration or part cash and part stock
consideration, the provisions of this Agreement shall remain applicable to the
shares of stock consideration received by the Grantee and any Permitted
Transferee in exchange for the Restricted Shares. For purposes of this
Section 4(c), the term “stock” shall include all equity securities. In the event
that the provisions of this Section 3(c) result in “payments” that are finally
and conclusively determined by a court or Internal Revenue Service proceeding to
be subject to the excise tax imposed by Section 4999 of the Code, the Company
shall pay to the Grantee an additional amount such that the net amount retained
by the Grantee following realization of all compensation under the Plan that
resulted in such “payments,” after allowing for the amount of such excise tax
and any additional federal, state and local income and employment taxes paid on
the additional amount, shall be equal to the net amount that would otherwise
have been retained by the Grantee if there were no excise tax imposed by
Section 4999 of the Code.

 

(d) Early Vesting. Except as provided in Section 3(c) hereof or unless otherwise
determined by the Committee in its sole discretion, in no event will any of the
Shares vest prior to their respective vesting dates set forth in Section 3(a)
hereof.

 

Section 4. Restrictions on Transfer of Shares.

 

None of the Shares now owned or hereafter acquired by the Grantee or any
Permitted Transferee shall be sold, assigned, transferred, pledged,
hypothecated, given away, or in any other manner disposed of or encumbered,
whether voluntarily or by operation of law, unless such transfer is in
compliance with all applicable securities laws (including, without limitation,
the Securities Act of 1933 (the “Act”)) and such disposition is in accordance
with the terms and conditions of this Section 5. In connection with any transfer
of Shares, the Company may require the transferor to provide, at the
transferor’s own expense, an opinion of counsel, satisfactory to the Company,
that such transfer is in compliance with all applicable foreign, federal, and
state securities laws (including, without limitation, the Act). Any attempted
disposition of Shares not in accordance with the terms and conditions of this
Section 5 shall be null and void and the Company shall not reflect on its
records any change in record ownership of any Shares as a result of any such
transfer, shall otherwise refuse to recognize any such transfer and shall not in
any way give effect to any such transfer of any Shares. Subject to the foregoing
general provisions, Shares may be transferred pursuant to the following specific
terms and conditions:



--------------------------------------------------------------------------------

(a) Transfers to Permitted Transferees. The Grantee may sell, assign, transfer,
or give away any or all of the Shares to Permitted Transferees; provided that,
such Permitted Transferee(s) shall, as a condition to any such transfer, agree
to be subject to the provisions of this Agreement and shall have delivered a
written acknowledgment to that effect to the Company.

 

(b) Transfers Upon Death or Disability. Upon the death or Disability of the
Grantee, Vested Shares may be transferred by will or by the laws of descent and
distribution; provided that, any Shares which are Restricted Shares at the time
of such death or Disability shall be subject to forfeiture under the terms of
Section 3 hereof.

 

For the purposes of this Agreement, “Permitted Transferees” shall include
members of the Grantee’s immediate family, trusts for the benefit of such family
members and/or for the Grantee, partnerships in which such family members are
the only partners, or limited liability companies in which such family members
are the only members.

 

Section 5. Distributions and Adjustments.

 

(a) If any Shares vest subsequent to any change in the number or character of
the Common Stock of the Company through any stock dividend or other
distribution, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or other securities of the Company, issuance of
warrants or other rights to purchase shares of Common Stock or other securities
of the Company or other similar corporate transaction or event such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Agreement, then the Committee shall, in such manner as
it may deem equitable, in its sole discretion, adjust any or all of the number
and type of such Shares.

 

(b) Any additional shares of Common Stock of the Company, any other securities
of the Company and any other property distributed with respect to the Shares
prior to the date or dates the Shares vest shall be subject to the same
restrictions, terms and conditions as the Shares to which they relate and shall
be promptly deposited with the Secretary of the Company or a custodian
designated by the Secretary.

 

Section 6. Taxes.

 

(a) The Grantee acknowledges that the Grantee will consult with the Grantee’s
personal tax adviser regarding the income tax consequences of the grant of the
Shares, payment of dividends on the Shares, the vesting of the Shares and any
other matters related to this Agreement. In order to comply with all applicable
federal, state, local or foreign income tax laws or regulations, the Company may
take such action as it deems appropriate to ensure that all applicable federal,
state, local or foreign payroll, withholding, income or other taxes, which are
the Grantee’s sole and absolute responsibility, are withheld or collected from
the Grantee.

 

(b) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee administering the Plan, the Grantee may elect to satisfy tax
withholding obligations, if any, arising from the receipt of, or the lapse of
restrictions relating to, the Shares by (i) delivering cash, check, bank draft,
money order or wire transfer payable to the order of the Company, (ii) having
the Company withhold a portion of the Shares otherwise to be delivered having a
Fair Market Value equal to the amount of such taxes, or (iii) delivering to the
Company shares of Common Stock having a Fair Market Value equal to the amount of
such taxes. The Company will not deliver any fractional Share but will pay, in
lieu thereof, the Fair Market Value of such fractional Share. The Grantee’s
election must be made on or before the date that the amount of tax to be
withheld is determined. If the Grantee does not make an election, the Company
will withhold a portion of the Shares otherwise to be delivered having a Fair
Market Value equal to the amount of such taxes.



--------------------------------------------------------------------------------

Section 7. Definitions.

 

Terms not defined in this Agreement shall have the meanings given to them in the
Plan, and the following terms shall have the following meanings when used in
this Agreement:

 

Section 8. Governing Law.

 

The internal law, and not the law of conflicts, of the State of Delaware will
govern all questions concerning the validity, construction and effect of this
Agreement.

 

Section 9. Plan Provisions.

 

This Agreement is made under and subject to the provisions of the Plan, and all
of the provisions of the Plan are also provisions of this Agreement. If there is
a difference or conflict between the provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan will govern. By signing this
Agreement, the Grantee confirms that the Grantee has received a copy of the Plan
and represents that the Grantee is familiar with the terms and provisions
thereof, and hereby accepts this Restricted Stock Award subject to all the terms
and provisions of the Plan.

 

Section 10. No Rights to Continue Board Service.

 

Nothing herein shall be construed as giving the Grantee the right to continue to
serve on the Board of Directors of the Company.

 

Section 11. Entire Agreement.

 

This Agreement together with the Plan supersede any and all other prior
understandings and agreements, either oral or in writing, between the parties
with respect to the subject matter hereof and constitute the sole and only
agreements between the parties with respect to said subject matter. All prior
negotiations and agreements between the parties with respect to the subject
matter hereof are merged into this Agreement. Each party to this Agreement
acknowledges that no representations, inducements, promises or agreements,
orally or otherwise, have been made by any party or by anyone acting on behalf
of any party, which are not embodied in this Agreement or the Plan and that any
agreement, statement or promise that is not contained in this Agreement or the
Plan shall not be valid or binding or of any force or effect.

 

Section 12. Modification.

 

No change or modification of this Agreement shall be valid or binding upon the
parties unless the change or modification is in writing and signed by the
parties. Notwithstanding the preceding sentence, the Plan, this Agreement and
the Restricted Stock Award may be amended, altered, suspended, discontinued or
terminated to the extent permitted by the Plan.

 

Section 13. Shares Subject to Agreement.

 

The Shares shall be subject to the terms and conditions of this Agreement.
Except as otherwise provided in Section 5, no adjustment shall be made for
dividends or other rights for which the record date is prior to the issuance of
the Shares. The Company shall not be required to deliver any Shares until the
requirements of any federal or state securities or other laws, rules or
regulations (including the rules of any securities exchange) as may be
determined by the Committee to be applicable are satisfied.

 

Section 14. Severability.

 

In the event that any provision that is contained in the Plan or this Agreement
is or becomes or is deemed to be invalid, illegal or unenforceable in any
jurisdiction or would disqualify the Plan or this Agreement for any reason and
under any law as deemed applicable by the Committee, the invalid, illegal or



--------------------------------------------------------------------------------

unenforceable provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or this Agreement, such provision shall be stricken as to such
jurisdiction or Shares, and the remainder of the Plan or this Agreement shall
remain in full force and effect.

 

Section 15. Headings.

 

Headings are given to the sections and subsections of this Agreement solely as a
convenience to facilitate reference. Such headings shall not be deemed in any
way material or relevant to the construction or interpretation of this Agreement
or any provision hereof.

 

Section 16. Grantee’s Acknowledgments.

 

The Grantee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee or the Board of Directors of the
Company, as appropriate, upon any questions arising under the Plan or this
Agreement. Any determination in this connection by the Company, including the
Board of Directors of the Company or the Committee, shall be final, binding and
conclusive. The obligations of the Company and the rights of the Grantee are
subject to all applicable laws, rules and regulations.

 

Section 17. Parties Bound.

 

The terms, provisions and agreements that are contained in this Agreement shall
apply to, be binding upon, and inure to the benefit of the parties and their
respective heirs, executors, administrators, legal representatives and permitted
successors and assigns, subject to the limitation on assignment expressly set
forth herein. This Agreement shall have no force or effect unless it is duly
executed and delivered by the Company.

 

Section 18. Lockup Provision.

 

The Grantee and each Permitted Transferee agrees that, if the Company proposes
to offer for sale any shares of Stock pursuant to a public offering under the
Act and if requested by the Company and any underwriter engaged by the Company
for a reasonable period of time specified by the Company or such underwriter
following the effective date of the registration statement filed with respect to
such offering, the Grantee will not, directly or indirectly, offer, sell,
pledge, contract to sell (including any short sale), grant any option to
purchase, or otherwise dispose of any securities of the Company held by her
(except for any securities sold pursuant to such registration statement) or
enter into any Hedging Transaction relating to any securities of the Company
held by her (including, without limitation, pursuant to Rule 144 under the Act
or any successor or similar exemptive rule hereinafter in effect).
Notwithstanding the foregoing, such period of time shall not exceed ninety
(90) days in the case of any public offering.



--------------------------------------------------------------------------------

The Company has caused this Agreement to be signed and delivered as of the date
set forth above.

 

MOLINA HEALTHCARE, INC.

By:

 

Name:

 

Title: 

 